Citation Nr: 0709948	
Decision Date: 04/05/07    Archive Date: 04/16/07	

DOCKET NO.  05-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of the overpayment of VA 
pension benefits in the calculated amount of $28,737.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VARO in St. Paul, 
Minnesota, that denied entitlement to the veteran's claim for 
waiver of recovery of an overpayment of $28,737 in VA pension 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The most recent financial status report of record is dated in 
2004.  It revealed that the veteran reported average monthly 
income for himself and his spouse of about $899.  He reported 
over $1400 of total monthly expenses and he listed no assets 
except for a 1998 automobile.  He also reported that he had 
an unpaid bill of $6,000 with a finance company on which he 
had owed $255 monthly, but was already $510 past due.

With regard to the veteran's financial status, communications 
from the United States Office of Personnel Management 
Retirement Programs include one dated in March 2006 in which 
it was indicated that the veteran would be receiving a net 
monthly annuity of $641.03, effective December 1, 2005.

Additional evidence of record includes an April 2006 
statement from a private physician indicating the veteran had 
end-stage renal disease which rendered him unable to work.  
This communication was not considered by the RO in its 
evaluation of the claim.





In view of the foregoing, the case is REMANDED for the 
following:

1.  The veteran should be afforded an 
opportunity to provide income and 
earnings records since 2001.  He should 
be advised that he should submit tax 
returns, earnings and leave statements, 
Social Security Administration earning 
records, employee records, or any other 
employment and earning records which 
would establish his actual income, and 
the sources of that income, or any other 
medical or nonmedical evidence reflecting 
his employment status in the past several 
years.  Of particular interest are his 
tax returns for each year since 2002.

2.  Thereafter, the case should be 
reviewed by VA with special consideration 
given to the principles of equity and 
good conscience.  A formal, written 
record of the VA's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.

3.  If VA's determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
reflects detailed reasons and bases for 
the decision reached.  When the above 
development has been completed, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise noted.  By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



